department of the treasury internal_revenue_service washington d c offic e of c h ief c o u n sel date number info release date dear cc te_ge eoeg et2 cor-117406-00 this responds to your letter dated date requesting a private_letter_ruling on whether the contributions act fica for part-time seasonal and temporary employees who participate in the state’s deferred_compensation plan is required to pay taxes under the federal insurance unfortunately we are not able to issue a ruling on this issue due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 2000_1_irb_4 sets forth procedures for requesting letter rulings we have included a copy of revproc_2000_1 for your information if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2000_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we offer the following general information which we hope will be helpful to you sec_3121 of the internal_revenue_code the code generally expands the definition of employment for fica purposes to include service performed after date as an employee for a state_or_local_government entity unless the employee is a member of a retirement_system of such entity sec_31_3121_b_7_-2 of the employment_tax regulations provides that the rules under sec_31_3121_b_7_-2 generally treat an employee as a member of a retirement_system if the employee is a qualified_participant in a system that provides retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits the employee would have received under social_security in the case of part-time seasonal and temporary employees this minimum retirement benefit must be nonforfeitable cor-117406-00 sec_31_3121_b_7_-2 of the regulations defines a qualified_participant whether an employee is a qualified_participant in a defined benefit defined contribution or other individual retirement_system is determined as services are performed sec_31_3121_b_7_-2 of the regulations provides in general that an employee is a qualified_participant in a defined benefit retirement_system with respect to services performed on a given day if on that day the employee is or ever has been an actual participant in the retirement_system and on that day the employee has a total accrued_benefit under the retirement_system that meets the minimum retirement benefit of sec_31_3121_b_7_-2 sec_31_3121_b_7_-2 of the regulations provides in general that an employee is a qualified_participant in a defined contribution or other individual_account retirement_system with respect to services performed on a given day if on that day the employee has satisfied all conditions other than vesting for receiving an allocation to the employee’s account exclusive of earnings that meets the minimum retirement benefit requirement of sec_31_3121_b_7_-2 additional rules apply for determining whether a part-time seasonal or temporary employees are qualified participants sec_31_3121_b_7_-2 of the regulations provides that a part-time seasonal or temporary employee is not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of sec_31_3121_b_7_-2 is percent nonforfeitable on that day rules similar to the rules in sec_411 of the code are applicable in determining whether a benefit is nonforfeitable sec_31_3121_b_7_-2 of the regulations provides that a part-time seasonal or temporary employee’s benefit is considered nonforfeitable within the meaning of sec_31_3121_b_7_-2 on any given day if on that day the employee is unconditionally entitled under the retirement_system to a single sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant’s_compensation for all periods of credited service taken into account in determining whether the employee’s benefit under the retirement_system meets the minimum retirement benefit requirement interest meeting the requirements of sec_31_3121_b_7_-2 must be paid on the distribution amount through the date of the distribution sec_31_3121_b_7_-2 of the regulations provides that the system must provide retirement-type benefits for purposes of sec_3121 of the code a retirement_system includes any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by the state_or_local_government to provide retirement benefits to its employees who are participants thus the legal form of the system is generally not relevant for example a retirement_system may include a plan described in sec_401 an annuity plan or cor-117406-00 contract under sec_403 or a plan described in sec_457 or f accordingly a plan need not be qualified under sec_401 in order to be a retirement_system for purposes of sec_3121 sec_31_3121_b_7_-2 of the regulations specifies that the system must provide a minimum level of benefits the general_rule is that the system must provide a benefit that is comparable to the benefit provided under the old age survivors and disability insurance oasdi portion of social_security whether this requirement is met is generally determined on an individual basis a defined contribution retirement_system meets the minimum benefit requirement if allocations to the employee’s account not including earnings are at least of the employee’s compensation employer matching_contributions may be taken into account for this purpose the plan must use a definition of compensation that is generally no less inclusive than the definition of the employee’s base pay as designated by the employer or the retirement_system sec_31_3121_b_7_-2 of the regulations specifies the following reasonable interest rate requirement a defined contribution retirement_system will not meet the minimum benefit requirement unless the employee’s account is credited with earnings at a rate that is reasonable under all the facts and circumstances or employees’ accounts are held in a separate trust that is subject_to general fiduciary standards and are credited with actual earnings_of the trust fund whether the interest rate with which an employee’s account is credited is reasonable is determined after reducing the rate to adjust for the payment of any administrative expenses sec_414 of the code defines a defined_contribution_plan for purposes of subtitle a ch 1d part 1b as a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant’s account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant’s account cor-117406-00 this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law the attorney assigned to this matter is lynne camillo employee id she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosure as stated
